Citation Nr: 1748587	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  06-14 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1960 to February 1964.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Oakland, California, Regional Office (RO).

In a May 2008 decision, the Board denied the Veteran's claim for service connection for a sleep disorder.  The Veteran appealed the May 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, the Court issued a decision which vacated the Board's May 2008 decision and remanded the issues to the Board for further development.  In June 2010 and October 2015, the Board remanded the claim for entitlement to service connection for a sleep disorder for additional development. 

The claim for entitlement to service connection for hypertension was also remanded by the Board in May 2008 and October 2015 decisions.  

Regarding the claim for entitlement to service connection for a sleep disorder, the Veteran was previously represented by an attorney when this claim was before the Board.  In October 2016, the private attorney withdrew as the Veteran's representative and the Veteran is now unrepresented with respect to both claims on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. Â§ 20.900 (c) (2016). 38 U.S.C.A. Â§ 7107 (a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's sleep disorder, diagnosed as obstructive sleep apnea, was incurred secondary to service-connected PTSD.

2.  The Veteran's hypertension was incurred secondary to service-connected PTSD.


CONCLUSIONS OF LAW

1.  Service connection for a sleep disorder diagnosed as obstructive sleep apnea as secondary to service-connected PTSD is warranted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).
2.  Service connection for hypertension as secondary to service-connected PTSD is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for a sleep disorder and hypertension as secondary to PTSD.  Treatment records and VA examinations document diagnoses of obstructive sleep apnea and hypertension throughout the claims period and VA examiners provided medical opinions in support of the claims in April 2016 and May 2016.  The Veteran's treating VA psychiatrist also provided a medical opinion in support of service connection for obstructive sleep apnea as secondary to PTSD in a July 2010 statement.  The Board therefore finds that the elements of secondary service connection are established and service connection is granted for obstructive sleep apnea and hypertension as secondary to service-connected PTSD.


ORDER

Entitlement to service connection for obstructive sleep apnea as secondary to service-connected PTSD is granted.

Entitlement to service connection for hypertension as secondary to service-connected PTSD is granted.




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


